—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered May 4, 1994, convicting him of robbery in the second degree (two counts) and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Meyerson, J.), of those branches of the defendant’s omnibus motion which were to suppress identification testimony and physical evidence.
*492Ordered that the judgment is affirmed.
The information provided to the arresting officers by civilian informants regarding a nearby robbery, when combined with the defendant’s temporal and spacial proximity to the robbery and the defendant’s flight at the sight of the approaching officers, gave the officers reasonable suspicion to justify their pursuit of the defendant (see, People v Spearman, 226 AD2d 180; People v Miles, 210 AD2d 353; People v Price, 194 AD2d 634). The recovery of a handgun which the defendant threw under a car during the pursuit provided probable cause for the defendant’s arrest (see, People v Leung, 68 NY2d 734). Detention for the purposes of identification of the defendant by the robbery victim, which occurred within a few minutes of the arrest, was also justified (see, People v Hicks, 68 NY2d 234).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., Ritter, Copertino and Luciano, JJ., concur.